 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DIMITRE,                                   No. 2:17-cv-1698 KJM DB
12                         Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA STATE UNIVERSITY
      EMPLOYEES UNION,
15

16                         Defendant.
17

18           On April 17, 2019, plaintiff filed a motion seeking an “order that Discovery be extended

19   until August 31, 2019” and noticed the motion for hearing before the undersigned on May 17,

20   2019, pursuant to Local Rule 302(c)(1). (ECF No. 40.) Plaintiff’s motion relies on the Status

21   (Pretrial Scheduling) Order issued by the assigned District Judge on February 6, 2018. (ECF No.

22   25.) Pursuant to that order, the undersigned was “authorized to modify only the discovery date[]”

23   set forth in that order. (Id. at 6.)

24           However, that order also provided that discovery was to “be completed by February 9,

25   2018[.]” (Id. at 2.) Thus, plaintiff is not seeking an extension of the discovery deadline but a

26   reopening of discovery—something the February 6, 2018 order does not explicitly authorize.

27   Moreover, the February 6, 2018 order explicitly prohibited the undersigned from modifying the

28   ////
                                                       1
 1   discovery deadline to the extent such a modification impacted “the balance of the schedule of the

 2   case.” (Id. at 6.)

 3           Plaintiff’s motion, however, seeks to have the dispositive motion deadline “pushed back”

 4   to December 6, 2019. (ECF No. 40 at 5.) The time for hearing dispositive motions in this action

 5   closed on January 25, 2019. (ECF No. 25 at 3.) In this regard, plaintiff not only seeks an order

 6   from the undersigned reopening discovery, but also reopening the deadline for filing and hearing

 7   dispositive motions. Not only is the undersigned not authorized to do so but granting that

 8   requested relief would explicitly violate the assigned District Judge’s February 6, 2018 order.

 9           Accordingly, IT IS HEREBY ORDERED that:

10           1. Plaintiff’s April 17, 2019 motion to extend discovery (ECF No. 40) is denied; and

11           2. The May 17, 2019 hearing of plaintiff’s motion is vacated.

12   Dated: May 13, 2019
13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB\orders\orders.civil\dimitre1698.disc.unt.ord
25

26
27

28
                                                       2
